Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of species F (claims 1-11) in the reply filed on 08/12/2022 is acknowledged.  The traversal is on the ground(s) that the process recited in claim 12 is intimately related to the product recited in claim 1.  This is not found persuasive because the same device as claimed in claim 1 can be achieved by a different method and the same method as claimed in claim 12 can achieve a different device.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 2010/0002018).
Regarding claim 1, Hirata (figure 4) discloses a display module, comprising: 
a first display panel (first half of the first panel) comprising a first edge sealing region; 
a second display panel (second half of the first panel) comprising a second edge sealing region, wherein the second display panel and the first display panel are disposed in a same layer and spliced with each other (spacer; see at least paragraph 0189), and the second edge sealing region is abutted against the first edge sealing region; and 
a third display panel ( first part of the second panel) disposed on backlight sides of the first display panel and the second display panel, wherein both an orthographic projection of the first edge sealing region onto the third display panel and an orthographic projection of the second edge sealing region onto the third display panel fall within a display region of the third display panel (all the spacers are within the display region of the second panel); 
wherein the first display panel, the second display panel, and the third display panel are all liquid-crystal display (LCD) panels.
Regarding claim 1, Hirata (figure 4) discloses wherein 
a plurality of sub-pixels are disposed in a display region of the first display panel, a display region of the second display panel, and the display region of the third display panel; 
an orthographic projection of the display region of the first display panel onto a reference plane is partially overlapped with an orthographic projection of the display region of the third display panel onto the reference plane, and sub-pixels with overlapped orthographic projections in the first display panel and the third display panel are of a same color (color filter 1 and 2); 
and an orthographic projection of the display region of the second display panel onto the reference plane is partially overlapped with the orthographic projection of the display region of the third display panel onto the reference plane, and sub-pixels with overlapped orthographic projections in the second display panel and the third display panel are of a same color (color filter 1 and 2); 
wherein the reference plane is parallel to a display surface of the display module.
Regarding claim 3, Hirata (figure 4) discloses wherein the third display panel comprises a dimming region; and an orthographic projection of a display region of at least one of the first display panel and the second display panel onto a reference plane is at least partially overlapped with an orthographic projection of the dimming region onto the reference plane, wherein the reference plane is parallel to a display surface of the display module; wherein the dimming region is configured to adjust light incident onto the at least one display panel (around the black matrix area).
Regarding claim 5, Hirata (figure 4) discloses wherein a plurality of sub-pixels are disposed in both the display region of the first display panel and the display region of the second display panel, and a plurality of dimming units are disposed in the dimming region, wherein the plurality of dimming units are in one-to-one correspondence to the plurality of sub-pixels in the at least one display panel; and each of the dimming units is configured to adjust light incident onto the corresponding sub-pixel (around the black matrix area).
Regarding claim 5, Hirata (figure 4) discloses wherein the third display panel comprises a third edge sealing region; and the display module further comprises: a dimming LCD panel comprising a fourth edge sealing region (second part of the second panel), wherein the dimming LCD panel and the third display panel are disposed in a same layer and spliced with each other, and the fourth edge sealing region is abutted against the third edge sealing region; and an orthographic projection of a display region of at least one of the first display panel and the second display panel onto a reference plane is at least partially overlapped with an orthographic projection of a dimming region of the dimming LCD panel onto the reference plane, wherein the reference plane is parallel to a display surface of the display module.
Regarding claim 6, Hirata (figure 4) discloses wherein a plurality of sub-pixels are disposed in both the display region of the first display panel and the display region of the second display panel, and the dimming LCD panel comprises a plurality of dimming units, wherein the plurality of dimming units are in one-to-one correspondence to the plurality of sub-pixels in the at least one display panel, and each of the plurality of dimming units is configured to adjust light incident onto the corresponding sub-pixel (around the black matrix area).
Regarding claim 7, Hirata (figure 4) discloses wherein a splicing seam between the first display panel and the second display panel is a first splicing seam; and a splicing seam between the third display panel and the dimming LCD panel is a second splicing seam; wherein a distance between the first splicing seam and the second splicing seam is 1 to 4 times of a pixel width (the spacers within 1-4 times of the pixels); wherein the pixel width is a width of the pixel unit in the first display panel, the second display panel, or the third display panel, and the pixel unit in any one of the first display panel, the second display panel, and the third display panel is composed of at least two adjacent sub-pixels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (US 2010/0002018) in view of Watanabe et al. (US 2011/0102302).
Regarding claim 8, Hirata discloses the limitations as shown in the rejection of claim 1 above.  However, Hirata is silent regarding forming a light adjusting layer disposed on light-emitting sides of the first display panel and the second display panel, and configured to adjust uniformity of outgoing light of the first display panel and the second display panel.  Watanabe et al. (figure 1) teaches a light adjusting layer disposed on light-emitting sides of the first display panel and the second display panel, and configured to adjust uniformity of outgoing light of the first display panel and the second display panel (14, 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the light adjusting layer as taught by Watanabe et al. in order to achieve a display device whose frame region is obscured, or which can display a jointless image in the case of being tiled up, and yet which has a high display quality and is suitable for thinness and light-weightness, 
Regarding claim 9, Watanabe et al. (figure 1) teaches wherein the light adjusting layer comprises: a first sub-adjusting layer comprising a first curved portion, and disposed on the light-emitting side of the first display panel, wherein an orthographic projection of the first curved portion onto the first display panel covers the first edge sealing region; and a second sub-adjusting layer comprising a second curved portion, and disposed on the light-emitting side of the second display panel, wherein an orthographic projection of the second curved portion onto the second display panel covers the second edge sealing region.
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of " a first polarizer disposed on light-emitting sides of the first display panel and the second display panel, and provided with a first opening, wherein an orthographic projection of the first opening onto the reference plane covers orthographic projections of the first edge sealing region and the second edge sealing region onto the reference plane; a second polarizer disposed on backlight sides of the third display panel and the dimming LCD panel, and provided with a second opening, wherein an orthographic projection of the second opening onto the reference plane covers orthographic projections of the third edge sealing region and the fourth edge sealing region onto the reference plane; and a third polarizer disposed on the backlight sides of the first display panel and the second display panel, and disposed on the light-emitting sides of the third display panel and the dimming LCD panel; wherein a direction of a polarization axis of the first polarizer is parallel to a direction of a polarization axis of the second polarizer, and is perpendicular to a direction of a polarization axis of the third polarizer." in the combination as claimed in claim 8 are not provided nor made obvious by   the prior art of record.  Claim 10 would therefore be allowable if rewritten in independent form.   
The specific limitations of " wherein a plurality of sub-pixels are disposed in a display region of the first display panel, a display region of the second display panel, and the display region of the third display panel; wherein an orthographic projection of the display region of the first display panel onto a reference plane is partially overlapped with an orthographic projection of the display region of the third display panel onto the reference plane; an orthographic projection of the display region of the second display panel onto the reference plane is partially overlapped with the orthographic projection of the display region of the third display panel onto the reference plane; and the sub-pixels in the first display panel and the third display panel, and sub-pixels with overlapped orthographic projections in the second display panel and the third display panel are of a same color; and the reference plane is parallel to a display surface of the display module; the third display panel comprises a dimming region, and the third display panel comprises a third edge sealing region; and the display module further comprises: a dimming LCD panel comprising a fourth edge sealing region, wherein the dimming LCD panel and the third display panel are disposed in a same layer and spliced with each other, and the fourth edge sealing region is abutted against the third edge sealing region; wherein a distance between a splicing seam between the first display panel and the second display panel, and a splicing seam between the third display panel and the dimming LCD panel is 1 to 4 times of a pixel width; orthographic projections of the display region of the first display panel and the display region of the second display panel onto the reference plane are at least partially overlapped with an orthographic projection of the dimming region of the third display panel onto the reference plane; and the orthographic projection of the display region of the second display panel onto the reference plane is at least partially overlapped with an orthographic projection of a dimming region of the dimming LCD panel onto the reference plane; a light adjusting layer comprising a first sub-adjusting layer and a second sub-adjusting layer, wherein the first sub-adjusting layer comprises a first curved portion and is disposed on a light-emitting side of the first display panel, wherein an orthographic projection of the first curved portion onto the first display panel covers the first edge sealing region; and the second sub-adjusting layer comprises a second curved portion, and is disposed on a light-emitting side of the second display panel, wherein an orthographic projection of the second curved portion onto the second display panel covers the second edge sealing region, an orthographic projection of the second curved portion onto the third display panel covers the third edge sealing region, and an orthographic projection of the second curved portion onto the dimming LCD panel covers the fourth edge sealing region; and a first polarizer, a second polarizer, and a third polarizer, wherein the first polarizer is disposed on the light-emitting sides of the first display panel and the second display panel, and is provided with a first opening, wherein an orthographic projection of the first opening onto the reference plane covers orthographic projections of the first edge sealing region and the second edge sealing region onto the reference plane; the second polarizer is disposed on backlight sides of the third display panel and the dimming LCD panel, and is provided with a second opening, wherein an orthographic projection of the second opening onto the reference plane covers orthographic projections of the third edge sealing region and the fourth edge sealing region onto the reference plane; the third polarizer is disposed on the backlight sides of the first display panel and the second display panel, and is disposed on the light-emitting sides of the third display panel and the dimming LCD panel; wherein a direction of a polarization axis of the first polarizer is parallel to a direction of a polarization axis of the second polarizer, and is perpendicular to a direction of a polarization axis of the third polarizer" in the combination as claimed in claim 8 are not provided nor made obvious by   the prior art of record.  Claim 11 would therefore be allowable if rewritten in independent form.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871